DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “assigning individual weighting function to the at least two parameters. It is unclear how a weight or scaling can be applied on the generation of a signal. Further the Applicant fails to show how the weighting function is used to accomplish a result. For the purposes of examination, claim will be interpreted as changes in pulse parameters from pulse to pulse. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10, 11, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinclair et al. (US 2021/0236821 A1, hereinafter "Sinclair").
Regarding claims 1, 2, 9 15 and 17, Sinclair discloses a system for delivering information to a user, a method for stimulating a user and a method for delivering electrical stimulus, comprising: 
an implant electrically coupled to a brain (Fig. 9 (82)) and pars. [0004], [0198]: …at least one electrode implanted in the brain…), wherein the implant is configured to deliver electrical stimulus through the implant electrodes (pars. [0004], [0034], [0072]: …a neurostimulation system, comprising: a lead having at least one electrode adapted for implantation in or near a target neural structure in the brain; a signal generator selectively coupled to one or more of the at least one electrode and configured to generate a stimulus to stimulate the target neural structure); 
a computing device comprising a non-transitory computer-readable medium, wherein the computer-readable medium includes computer-executable instructions stored thereon which, in response to execution by at least one processor (Fig. 10 (92)) of the computing device, cause the computing device to perform actions comprising (par. [0034]: …a processing unit coupled to the measurement device and configured to determine one or more waveform characteristics of the detected resonant response); 
delivering the electrical stimulus via the implant electrodes (par. [0072]: b. applying the stimulus to a target neural structure in the brain); and 
generating neural signals that are evoked by the electrical stimulus (pars. [0004]: …detecting a resonant response from the target neural structure evoked by the stimulus at one or more of the at least one electrode in or near a target neural structure of the brain, [0199]: …using a series of patterned stimulations to generate and measure an evoked resonant response from a neural target), 
wherein the neural signals correspond to information transferred to the brain, spinal cord or peripheral nerves through the implant electrodes (par. [0005]: …monitoring neural activity responsive to a stimulus in a brain of a subject), and 
wherein the electrical stimulus is encoded as a combination of at least two parameters selected from a group of parameters consisting of a frequency, a pulse-width, an amplitude, a number of pulses in a train, and a train interval (par. [0005]: …and determining one or more waveform characteristics of the detected resonant response…, [0007] The one or more waveform characteristics may comprise one or more of the following: a) a frequency of the resonant response; b) a temporal envelope of the resonant response; c) an amplitude of the resonant response…characteristics of the resonant response. The adapting may comprise adjusting one or more of the frequency, amplitude, pulse-width…).  
wherein the at least two parameters are the pulse- width and the amplitude of the electrical stimulus (pars. [0012], [0047]: …adapting the stimulus based on the one or more determined waveform characteristics of the resonant response. The adapting may comprise adjusting one or more of the…amplitude, pulse-width…).
Regarding claim 4, Sinclair discloses the system of claim 2, wherein the at least two parameters further comprise the frequency (par. [0012]: …adapting the stimulus based on the one or more determined waveform characteristics of the resonant response. The adapting may comprise adjusting one or more of the frequency…).  
Regarding claim 5, Sinclair discloses the system of claim 4, wherein the frequency is within a range of 1-400 Hz (par. [0193] The implanted electrodes were stimulated with…at a frequency of 130 Hz…).  
Regarding claim 10, Sinclair discloses the method of claim 9, wherein the neural signals correspond to information transferred to the user (par. [0204]: …110 may be configured to provide feedback…to a user related…to characteristics of ERNA or subsequently derived indicators (such as proximity of the electrode 70 relative to neural structures in the brain).  
Regarding claim 11, Sinclair discloses the method of claim 10, further comprising measuring information delivered to the user (par. [0060]: The signal generator, the measurement device and the processing unit are may be configured to repeat the steps of applying the stimulus, detecting a resonant response and determining one or more waveform characteristics of the detected resonant response. In which case, the steps of applying the stimulus, detecting a resonant response and determining one or more waveform characteristics of the detected resonant response may be repeated ).  
Regarding claim 14, Sinclair discloses the method of claim 10, wherein the pulse-width of the combination remains constant and the amplitude of the combination changes to modulate the neural signal (pars. [0015], [0158]: The plurality of pulses within at least one of the bursts may have different amplitudes. The different amplitudes may be selected to produce a ramp in amplitude of sequential pulses in the at least one of the bursts).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Danilov (US 2006/0161218), cited by applicant).
Regarding claims 3, 12 and 18, Sinclair discloses the system of claim 2, the method of claim 10 and the method of claim 15 except wherein the combination of the pulse-width and the amplitude of the electrical stimulus produces a variable charge-per-pulse (CPP) as the pulse-width and the amplitude of the electrical stimulus vary.  
However, Danilov in the same field of endeavor: systems and methods for management of brain and sensory perception, discloses the combination of the pulse-width and the amplitude of the electrical stimulus produces a variable charge-per-pulse (CPP) as the pulse-width and the amplitude of the electrical stimulus vary  (par. [0112]: A simple wave form that finds use with the present invention is a square pulse…square pulse with a fixed width can be used wherein the time and amplitude are varied, or a fixed amplitude with variable width (e.g., pulse width modulation) for providing the benefit of duplicating natural nerve firing within a patient's pain threshold (par. [0108]).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, method of stimulating and a method of delivering stimulus of Sinclair to vary the amplitude and the pulse width of the stimulation parameters as taught by Danilov in order to provide the benefit of duplicating natural nerve firing within a patient's pain threshold.
Regarding claim 13, Sinclair discloses the method of claim 10, except wherein the amplitude of the combination remains constant and the pulse-width of the combination changes to modulate the neural signal.  
Danilov discloses the amplitude of the combination remains constant and the pulse-width of the combination changes to modulate the neural signal (par. [0112]: …use with the present invention is a square pulse…square pulse with …a fixed amplitude with variable width (e.g., pulse width modulation) for providing the benefit of duplicating natural nerve firing within a patient's pain threshold (par. [0108]).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, method of stimulating and a method of delivering stimulus of Sinclair to fix the amplitude and have  a variable pulse width of the stimulation parameters as taught by Danilov in order to provide the benefit of duplicating natural nerve firing within a patient's pain threshold.

Claims 6-8, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Craig (Publication No.CA 3006219 A1). NOTE: Craig, Publication No. EP 3363495 A1 is used in this rejection for citation purposes.
Regarding claims 6-8, Sinclair discloses the system of claim 2, except wherein the amplitude is less than 120 A. 
wherein the pulse-width is within a range of 50-500 s; and 
wherein the number of pulses in a train is within a range of 1-20 pulses per train, and the train interval is within a range of 50-500 ms.
Craig, in the same field of endeavor: microburst electrical stimulation  of cranial nerves, discloses amplitude is less than 120 A (par. [0050]: …current magnitudes of 0.10 - 6.0 milliamps…); 
the pulse-width is within a range of 50-500 s par. [0050]:  Pulse widths may range from …0.25 to about 0.5 milliseconds); and  
the number of pulses in a train is within a range of 1-20 pulses per train (pars. [0014] [0027]: a microburst may comprise …preferably from 2 to about 20 pulses per burst, more preferably from 2 to about 15 pulses per burst), and the train interval is within a range of 50-500 ms par. [0014]: … a microburst may last for…typically less than 100 milliseconds, and preferably from about 10 msec to about 80 msec) for the purpose of enhancing cranial nerve evoked potentials (par. 0014]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, the method of stimulating and the method of delivering stimulus of Sinclair to stimulate within an amplitude of 0.1 milliamps a pulse width range of 0.25 to 0.5 milliseconds 2 to 15 pulse per bursts as taught by Craig for the purpose of enhancing cranial nerve evoked potentials.
Regarding claims 16, Sinclair discloses the method of claim 15, except, further comprising: assigning individual weighting function to the at least two parameters.
Craig discloses assigning individual weighting function to the at least two parameters (Fig. 4B; by applying a different amplitudes to consecutive pulses, a weighting function is applied) for the purpose of enhancing cranial nerve evoked potentials (par. 0014]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, the method of stimulating and the method of delivering stimulus, of Sinclair, to change pulse parameters from one pulse to another and thereby apply a weighting function the parameters as taught by Craig for the purpose of enhancing cranial nerve evoked potentials.
Regarding claims 19 and 20,  Sinclair discloses all of the method of claim 15, wherein the combination of the at least two parameters comprises a first combination of the pulse-width and the amplitude sent to the user in a first stimulus train, and a second combination of the pulse-width and the amplitude sent to the user in a second stimulus train, wherein the first combination is different from the second combination (par. [0150]: The duration of the first time period t.sub.1 is greater than that of the second time period t.sub.2. The ratio between the duration of the burst and the duration between bursts may be chosen so as to ensure that relevant properties of the ERNA can be monitored easily and efficiently). 
Sinclair does not disclose wherein the first stimulus train is separated from the second stimulus train by a time gap that is shorter than 100 ms; and 
wherein the time gap is shorter than 50 ms.
Craig discloses the first stimulus train is separated from the second stimulus train by a time gap that is shorter than 100 ms (Fig. 4B and par. [0027]: …invention provides a method of treating a medical condition of a patient using an implantable medical device, comprising applying to a cranial nerve of a patient a pulsed electrical signal comprising a series of microbursts separated by interburst periods…the interburst periods comprise at least 100 milliseconds each..); and
 wherein the time gap is shorter than 50 ms (par. [0027]: …the interburst period may be determined on a particular patient by providing microbursts separated by increasingly smaller interburst periods) for the purpose of enhancing cranial nerve evoked potential to treat a medical condition of a patient (par. [0027]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, the method of stimulating and the method of delivering stimulus including first and second microbursts with different parameters, as taught by Sinclair, to have an interburst period of 100 ms or less in order to enhancing cranial nerve evoked potential to treat a medical condition of a patient 
Regarding claim  21, Sinclair discloses the method of claim 15, wherein the combination of the at least two parameters comprises a first combination of the pulse-width and the amplitude sent to the user in a first stimulus train, and a second combination of the pulse-width and the amplitude sent to the user in a second stimulus train, wherein the first combination is different from the second combination (par. [0150]: The duration of the first time period t.sub.1 is greater than that of the second time period t.sub.2. The ratio between the duration of the burst and the duration between bursts may be chosen so as to ensure that relevant properties of the ERNA can be monitored easily and efficiently). 
Sinclair does not disclose wherein the first stimulus train is separated from the second stimulus train by a time gap that is shorter than a 50% of the first stimulus train (par. [0150]: The duration of the first time period t.sub.1 is greater than that of the second time period t.sub.2. The ratio between the duration of the burst and the duration between bursts may be chosen so as to ensure that relevant properties of the ERNA can be monitored easily and efficiently. In some embodiments, the duration of each burst is chosen to be between 1% and 20% of the duration of no stimulation between bursts) for the purpose of enhancing cranial nerve evoked potential to treat a medical condition of a patient (par. [0027]). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, the method of stimulating and the method of delivering stimulus including a first and second microburst with different parameters, as taught by Sinclair, to have an interburst period that is a percentage of a microburst duration in order to enhancing cranial nerve evoked potential to treat a medical condition of a patient.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792        

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6 June 2022